Citation Nr: 0936868	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-16 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
November 1970 and from December 1972 to June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Veteran and his spouse presented testimony at a travel 
Board hearing held before the undersigned Veterans Law Judge 
(VLJ) in July 2009.  A transcript of that hearing is on file.


FINDINGS OF FACT

1.  The Veteran's service connected disability meets the 
schedular requirements for consideration of a TDIU under 38 
C.F.R. § 4.16(a), as service connection is in effect for 
posttraumatic stress disorder (PTSD), evaluated as 70 percent 
disabling effective from May 2005. 

2.  With full consideration of the Veteran's educational 
background and occupational experience, and with resolution 
of doubt in the Veteran's favor, it is more likely than not 
that the Veteran's service-connected disability, PTSD, is of 
such severity as to preclude him from obtaining or retaining 
substantially gainful employment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a TDIU have been approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters - Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran dated in April 2006 that fully 
addressed all notice elements.  The RO has obtained the 
service treatment records (STRs).  VA outpatient treatment 
records and private medical records are on file, as are 
records from the Social Security Administration (SSA); the 
Veteran and his spouse also presented hearing testimony at a 
travel Board hearing held in July 2009.  In addition, a VA 
examination report of June 2007 is on file.  

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the fully 
favorable decision herein, discussed below, the Board finds 
that any possible issue with regard to the timing or content 
of the VCAA notice provided to the Veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Factual Background

The Veteran filed an informal claim for TDIU claim in August 
2005.  A formal TDIU claim (VA Form 21-8940) was filed in 
September 2006, at which time the Veteran indicated that he 
was unemployable due to service-connected PTSD.  The Veteran 
reported that he had a high school, having obtained a GED 
while on active duty, and also noted that he received 
training as a welder in 1976 and 1977.  He indicated that was 
employed as a truck driver from 1986 to 2001, at which time 
he became too disabled to work.  

The file contains records from the Social Security 
Administration (SSA) which include a decision issued in 
January 2003 determining that the Veteran was disabled from 
January 2002, due to a primary diagnosis of disorders of the 
back (discogenic and degenerative), and a secondary diagnosis 
of essential hypertension.  The decision also mentions that 
the Veteran was being treated by VA for anxiety disorder and 
depression, with manifestations of nightmares, flashbacks, 
sleeplessness and self-medication with alcohol and drugs.  
The decision indicated that depression and anxiety disorder 
were among the impairments considered to be "severe" under 
the Social Security Act and which contributed to the overall 
determination that the Veteran was disabled.  

A VA PTSD examination was conducted in June 2007.  The 
Veteran's reported symptoms included distressing memories of 
Vietnam, increased irritability, depression and isolation.  
It was noted that the Veteran's irritability was sufficiently 
severe as to make all relationships difficult and that his 
increased depression, irritability and isolation were 
especially problematic and had caused a significant decrease 
in functioning during the past year.  The report indicated 
that the Veteran was unemployed having stopped working as a 
truck driver in 2001 due to spinal disc problems in 2001.  
The examiner indicated that overall, the severity of the 
Veteran's PTSD had increased, explaining that symptoms of 
depression, irritability and avoidance had dramatically 
increased, resulting in less emotional control and increased 
functional impairment.  PTSD was diagnosed and a Global 
Assessment of Functioning Scale (GAF) score of 48 was 
assigned.  The examiner explained that the Veteran continued 
to experience a full range of PTSD symptomatology, noting 
that hyperarousal, depression and avoidance symptoms had 
worsened.  The examiner commented that these problems had a 
profound negative impact on the Veteran's social life with 
resulting difficulty for the Veteran to manage his behavior.  
The examiner concluded that diagnoses of PTSD and depression 
with loss of functioning were consistent with clinical data 
from the medical records.  

The Veteran and his spouse presented testimony at a travel 
Board hearing held in July 2009.  The Veteran noted that 
although he suffered from both PTSD and back problems, the 
PTSD was more problematic with respect to his occupational 
functioning, as the back problem in and of itself, did not 
preclude engaging in light work, but the PTSD represented an 
obstacle as it included manifestations of memory loss.  The 
Veteran reported that he stopped working as a truck driver in 
2001 at about age 54, due to back and psychiatric problems.  
He stated that he was then transferred to a less physically 
strenuous job as a sales specialist, but was not able to 
interact with people or concentrate well and was essentially 
unable to perform sedentary duties due to PTSD.  The 
Veteran's spouse testified that the Veteran suffered from 
significant social impairment which significantly impacted 
his overall level of functioning.

Analysis

The Veteran essentially contends that his service-connected 
PTSD has made him unable to secure and follow substantially 
gainful employment.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2008).  In determining whether the Veteran is 
entitled to a TDIU rating, neither non-service- connected 
disabilities nor advancing age may be considered.  38 C.F.R. 
§ 4.19 (2008).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the Veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the Veteran can perform work.

In this case, the Veteran's service-connected PTSD has been 
evaluated as 70 percent disabling effective from May 10, 
2005.  Thus, from that time, the Veteran has clearly met the 
threshold criteria of 38 C.F.R. § 4.16 (a).  It is noted that 
the Veteran has no other service-connected conditions.

The remaining question before the Board, therefore, is 
whether the Veteran is unemployable by reason of his service-
connected PTSD alone, taking into consideration his 
educational and occupational background.  The fact that a 
Veteran is unemployed is not enough.  The question is whether 
his service-connected disorders without regard to his 
nonservice-connected disorders or lack of work skills or 
advancing age made him incapable of performing the acts 
required by employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

A review of the record reveals that the Veteran has a high 
school education and has been employed for much of his life 
(1985-2001) as a truck driver.  The evidence on file reflects 
that the Veteran has not been employed since 2001.  The 
evidence reflects that he does not have any other specialized 
education or training since learning welding skills in 1976 
and 1977.

The severity of the Veteran's PTSD is currently evaluated as 
70 percent disabling, a rating in and of itself indicative of 
significant social and occupational impairment.  Under VA 
regulations (found at 38 C.F.R. § 4.130, Diagnostic Code 
9411), a 70 percent evaluation is assigned for PTSD 
manifestations consistent with occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships..

Particularly pertinent to this claim is information provided 
in the June 2007 VA examination report.  Therein, the 
examiner indicated that overall, the severity of the 
Veteran's PTSD had increased, explaining that symptoms of 
depression, irritability and avoidance had dramatically 
increased, resulting in less emotional control and increased 
functional impairment.  The examiner explained that the 
Veteran continued to experience a full range of PTSD 
symptomatology, noting that hyperarousal, depression and 
avoidance symptoms had worsened.  Highly probative is the VA 
examiner's assessment to the effect that the Veteran's PTSD 
symptomatology had a profound negative impact on the 
Veteran's social life with resulting difficulty for the 
Veteran to manage his behavior.  The examiner concluded that 
diagnoses of PTSD and depression with loss of functioning 
were consistent with clinical data from the medical records.  

Significantly, when the Veteran's psychiatric condition was 
evaluated in June 2007 a GAF score of 48 was assigned.  
Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing The American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV), p. 32].  According to DSM-IV, which 
VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF 
score of 41 to 50 indicates serious symptoms or a serious 
impairment in social, occupational, or school functioning.  
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  As such, 
serious symptoms of PTSD including an inability to keep a 
job, are indicated by the aforementioned assigned score.

Evidence on file indicates that the Veteran has been awarded 
SSA disability benefits, primarily due medical conditions 
identified as a back disability and hypertension.  However, a 
comprehensive review of the SSA decision does in fact reveal 
that anxiety and depression, symptoms and conditions which 
are essentially part and parcel of the Veteran's service-
connected PTSD, were also implicated and identified as severe 
conditions adversely impacting the Veteran's functionality 
and employability.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (if VA cannot distinguish by competent medical 
opinion the extent of symptoms that are attributable to 
service-related causes from those that are not, VA 
effectively must presume that all symptoms in question are 
related to service, i.e., part and parcel of the service-
connected disability).  See also Howell v. Nicholson, 19 Vet. 
App. 535, 540 (2006).

In addition, the Board has also considered the hearing 
testimony provided by the Veteran and his spouse.  
Particularly significant in this regard were the Veteran's 
statements acknowledging that while he suffered from both 
back disabilities and PTSD, the back disability presented the 
greatest challenge for any employment requiring 
heavy/physical labor, but it was PTSD which presented the 
greatest obstacle with respect to sedentary employment, by 
virtue of associated symptomatology impacting his memory, 
ability to concentrate and relate to others.  This lay 
evidence is considered credible and moreover, the Veteran's 
account is consistent findings made by the VA examiner in 
2007 upon psychiatric evaluation.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The 
critical issue is whether the Veteran's service-connected 
disability or disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In 
this case, the evidence reflects that the Veteran's PTSD 
symptomatology and manifestations, in and of themselves, 
present significant obstacles with respect to the Veteran's 
employability, essentially rendering him unemployable as 
defined for VA purposes.  

Assessing the record overall, the medical and lay evidence on 
file indicates that the Veteran suffers from serious symptoms 
related to his PTSD, which keep him from obtaining 
substantially gainful employment.  As the evidence of record 
is at least at equipoise, the benefit of the doubt rule 
applies.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
Therefore, based on its review of the relevant evidence, and 
giving the benefit of the doubt to the Veteran, the Board 
finds that it is as likely as not that the Veteran is 
precluded from work due to his service-connected disorders.  
As such, the Veteran's claim for TDIU is granted.


ORDER

A total disability evaluation based on individual 
unemployability is granted, subject to the law and 
regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


